DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: There are many phrases are errors such as “The said step (S1)” as described in line 9 of page 8. Examiner suggests correcting the phrases throughout the specification.
Appropriate correction is required.


Claim Objections
Claims 1-11 are objected to because of the following informalities:  
	Re. claim 1: The phrase “A wiring method of a stator of a rotating electric machine is disclosed” as recited in line 1 appears to be --A wiring method of a stator of a rotating electric machine,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (WO-2012111079 A1).
	Tsuchiya et al. teach wiring method of a stator of a rotating electric machine is disclosed, wherein the stator (50) has a plurality of first tooth portions (10A) and a plurality of second tooth portions (10B), wherein one of the first tooth portions is located between two adjacent ones of the second tooth portions as shown in Fig. 1, wherein a slot (15) is formed between the one of the first tooth portions and one of the second tooth portions adjacent to the one of the first tooth portions as shown in Fig. 2, wherein the slot is divided by a centerline (16) extending toward an axis of the stator to form a first wiring region adjacent to the one of the first tooth portions and a second wiring region adjacent to the one of the second tooth portions as shown in Fig. 2, wherein the wiring process comprises: winding m-th layer of a first coil (20A, as shown in Fig. 2) within the first wiring region in a first direction (E1) as shown in Fig. 5(a), wherein the first direction is from an outer-diameter side of the stator toward an inner-diameter side of the stator as shown in Fig. 5(a); winding (m+1)-th layer of the first coil in a second direction (E3) to overlay the m-th layer of the first coil as shown in Fig. 5(a), wherein the second direction is from the inner-diameter side of the stator toward the outer-diameter side of the stator as shown in Fig. 5(a); winding (n+1)-th layer of the first coil according to a manner that the (n+1)-th layer of the first coil would not slide off the stator when a closest distance between n-th layer of the first coil and the centerline is less than a threshold as shown Figs. 5(c) and 6; winding m-th layer of a second coil (20B, as shown in Fig. 2) within the second wiring region in the first direction (F1) as shown in Fig. 5(b); winding (m+1)-th layer of the second coil in the second direction (F3) to overlay the m-th layer of the second coil as shown in Fig. 5(c); winding n-th layer of the second coil, wherein a number of turns of the n-th layer of the second coil is equal to a number of turns of the n-th layer of the first coil minus two as shown in Figs. 5(c) and (d); sequentially winding from (n+1)-th layer of the second coil to a final layer (8, as shown in Fig. 6) of the second coil so as to fill the second wiring region and/or the first wiring region, wherein one of turns of the final layer of the second coil which is close to the outer-diameter side of the stator is located at an end position closest to the centerline within the second wiring region as shown in Fig. 6; and sequentially winding from (n+2)-th layer of the first coil to a final layer (8, as shown in Fig. 6) of the first coil within the slot so as to fill the first wiring region and/or the second wiring region as shown in Fig. 6 (see also an attached translated document).
	Re. claim 2: m is an odd number, wherein m≤n as shown in Fig. 6.
	Re. claim 4: If n (7) is an odd number, a number of turns of the (n+1)-th layer (8) of the first coil (20A) is equal to the number of turns of the n-th layer of the first coil minus one as shown in Fig. 6.
	Re. claim 5: If n (4) is an even number, a number of turns of the (n+1)-th layer (5) of the first coil is equal to the number of turns of the n-th layer of the first coil as shown in Fig. 6.
	Re. claim 6: A number of turns of one of odd-numbered layers (3) of the second coil which are wound after the n-th layer of the second coil is equal to a number of turns of a layer of the second coil that is wound preceding the one of the odd-numbered layers minus one, wherein the odd-numbered layers of the second coil do not include the final layer of the second coil as shown in Fig. 6.
	Re. claim 10: Winding from the (n+2)-th layer (6) of the first coil to the final layer (8) of the first coil (20A) so as to fill a space of the first wiring region and/or the second wiring region of the slot as shown in Fig. 5€ and 6.

Allowable Subject Matter
Claims 3, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729